Citation Nr: 0636550	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-13 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from March 1968 to 
February 1970.

This matter arises from a rating decision dated in October 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  The veteran testified 
before a Hearing Review Officer in January 2003.  

In this decision, the Board finds that new and material 
evidence has been submitted sufficient to reopen the 
veteran's service connection claim for residuals of a low 
back injury.  The reopened service connection claim is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for back disability in 
December 1989 on the basis that there was no evidence showing 
a chronic back disability and no evidence relating a current 
back disability to service; the veteran did not file a timely 
appeal following appropriate notice, and that decision became 
final.

2.  The veteran petitioned to reopen his service connection 
claim for PTSD prior to August 29, 2001.

3.  Evidence received since the December 1989 rating decision 
includes competent evidence that is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.





CONCLUSIONS OF LAW

1.  A December 1989 rating decision, denying service 
connection for back disability, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.302 (2006).  

2.  Evidence received since the December 1989 rating decision 
is new and material, and the veteran's service connection 
claim for residuals of a low back disability is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  This law eliminated the concept of a well- 
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening his service 
connection claim and a decision, at this point, poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).

New and Material  

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority. 38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

In a December 1989 decision, the RO denied the veteran's 
service connection claim for low back disability and the 
veteran was notified of this decision in an April 1990 notice 
letter.  The veteran did not file a timely notice of 
disagreement.  Thus, the December 1989 decision became final.  
38 U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2006).

Since the December 1989 RO decision is final, the veteran's 
request to reopen the service connection claim may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West Supp 2005); 38 C.F.R. § 
3.156 (2006); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The Board notes that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2002).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran sought to reopen his previously denied service 
connection claim for low back disability prior to August 
2001, therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

When the veteran's claim of entitlement to service connection 
for low back disability was denied in December 1989, the 
evidence of record consisted of service medical records, 
service records, two VA examination reports dated in November 
1986 and July 1987, and VA treatment records.  Service 
medical records did not show treatment for a low back injury 
during service.  Post-service medical records did not show a 
diagnosis of a current low back disability, or that any 
current low back disability was related to a service injury.  

As the last final disallowance of the veteran's service 
connection claim for back disability was a December 1989 
decision, the Board must now determine whether new and 
material evidence has been received subsequent to December 
1989 decision sufficient to reopen the claim. 

Evidence received since the December 1989 decision includes 
numerous VA and private treatment records, including a VA 
examination report dated in November 2003, a lay statement, 
and a hearing transcript.  Significantly, VA and private 
treatment records received after the December 1989 rating 
decision show a current low back disability.  MRI report 
dated in December 1994 noted mild degenerative loss of 
signal, but no loss of height at L4-L5.   X-ray report dated 
in November 1998 showed degenerative disc disease at L4-L5.  
X-ray report dated in December 2000 showed multilevel 
degenerative disease, probable right L3-L4 neural foraminal 
stenosis and severe spinal stenosis at L3-L4.  Following 
additional testing and treatment, a Laminectomy at L3-L4 was 
performed in May 2001.  The veteran also testified in January 
2003 that he injured his low back during combat.  38 U.S.C.A. 
§ 1154(b) (West Supp 2005).

The above information is competent evidence of a current low 
back disability.  It was not previously of record and bears 
directly and substantially upon the specific matter under 
consideration.  Evidence of a current low back disability is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2002).  
Accordingly, the veteran's claim of entitlement to service 
connection for residuals of a low back injury is reopened.


ORDER

New and material evidence having been received, the claim of 
service connection for residuals of a low back injury is 
reopened.  To this extent only, the appeal is granted.


REMAND

Having determined that the veteran's service connection claim 
for residuals of a low back injury is reopened, the Board 
finds that further development is necessary.

As discussed above, the veteran testified that he injured his 
low back during combat.  38 U.S.C.A. § 1154(b) (West Supp. 
2005).  VA and private medical records show a current low 
back disability.  The veteran also received a VA examination 
in November 2003 for purposes of determining the etiology of 
his current low back disability.  The examiner indicated in 
his report that it was difficult to determine the onset of 
his low back disability because the medical records available 
were inadequate.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the veteran for a 
VA orthopedic and neurologic evaluation to 
assess the nature and etiology of any 
current low back disability.  For purposes 
of forming an etiology opinion, the 
examiner should assume that the veteran 
did injure his low back in combat.  The 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that any current low back 
disability is related to the low back 
injury in service.  The examination report 
should include the complete rationale for 
all opinions expressed.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.  The examiner should 
reconcile any opinion with a review of the 
record, specifically the service medical 
records, including the February 1970 
separation examination report, the July 
1987 VA examination report, the March 1991 
VA outpatient clinic report, and the 
report of the November 2003 examination 
for VA purposes.  

2.  Upon completion of the above requested 
development, the RO should readjudicate 
the veteran's service connection claim for 
residuals of a low back injury, taking 
into account any newly obtained VA 
examination report and etiology opinion.  
All applicable laws and regulations should 
be considered.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


